Dear Chief Callihan:
You have asked this office to advise you if a member of the police department of the Town of Simmesport could also serve as an active member of the fire department.
A response to your question requires review of the Louisiana Dual Officeholding and Dual Employment Laws, R.S. 42:61, et seq.  The prohibitions pertinent to this matter are found in R.S. 42:63(E), providing:
  E. No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof or in a combination of these.
There is no prohibition against someone holding a full-time employment, such as police officer, while holding a part-time appointive position or part-time employment within the same municipality.  Thus, the law does not prohibit one from holding the position of fireman on a part-time basis, during hours which do not conflict with the regularly assigned duties allocated this individual in his capacity as police officer.
"Full-time" means the period of time which a person normally works or is expected to work in an appointive office or employment and which is at least seven hours per day of work and at least thirty-five house per week of work.  See R.S. 42:62(4). "Part-time" is less than the number of hours of work defined as full-time.  See R.S. 42:62(5).
We assume since the Town of Simmesport has a population of approximately 2,000 that there are no civil service rules or regulations which would conflict with our determination.
Should you have further questions in which we may provide assistance, please contact this office.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams